[exhibit1021image2.jpg]

EXHIBIT 10.21
Amended and Restated Coach, Inc. 2010 Stock Incentive Plan
Stock Option Grant Notice and Agreement


NAME
Coach, Inc. (the “Company”) is pleased to confirm that you have been granted a
stock option (an “Option”), effective as of GRANT DATE (the “Award Date”), as
provided in this agreement (the “Agreement”):
1.Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of Option Shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per Option Share (the “Common Stock”), at
the exercise price specified below (the “Exercise Price”).
 
Number of Option Shares
Grant Price Per Option Share
Option Shares Granted
# of Options
Grant Price



2.    Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Amended and Restated Coach, Inc. 2010 Stock
Incentive Plan (as amended, restated or otherwise modified from time to time,
the “2010 Stock Incentive Plan” or the “Plan”), a copy of which will be supplied
to you upon your request, and the provisions of which are incorporated herein by
reference. This Option is not intended to qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
3.    Expiration Date. This Option expires on the tenth (10th) anniversary of
the Award Date (the “Expiration Date”), subject to earlier expiration upon your
death, disability or other termination of employment, as provided below.
4.    Vesting. This Option may be exercised only to the extent it has vested.
Subject to sections 5 and 6 below, if you are continuously employed by the
Company or any of its affiliates (collectively, the “Coach Companies”) from the
Award Date until the first anniversary of the Award Date, this Option will vest
with respect to one-third (1/3) of the Option Shares, and on each subsequent
anniversary of the Award Date on which you continue to be employed by the Coach
Companies, your Option will vest with respect to an additional one-third (1/3)
of the Option Shares.
If your employment is terminated by the Company without Cause (as defined below)
upon, or during the 12-month period immediately following, a Change in Control
(as defined in Annex A) (a “Change in Control Termination”), then all of the
Option Shares not otherwise vested will become fully vested, effective
immediately upon such termination.
5.    Death, Total Disability or Retirement. If you cease active employment with
the Coach Companies because of your death or permanent and total disability (as
defined below), this Option will vest as of the date of death or the date you
are determined to be permanently and totally

Page 1 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

disabled and the last day on which this Option may be exercised is the earlier
of (a) the Expiration Date, or (b) five (5) years after the date of your death
or permanent and total disability. For purposes of the foregoing, “Permanent and
Total Disability” means that you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve months.
In the case of your Retirement (as defined below), this Option will continue to
vest in accordance with the schedule set forth in section 4, and will be
exercisable until the Expiration Date. For purposes of the foregoing,
“Retirement” shall mean your voluntary departure from employment with the Coach
Companies if either: (1) you have attained age 65 and five years of service with
the Coach Companies or (2) you have attained age 55 and ten years of service
with the Coach Companies.
6.    Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.
(a)    Involuntary and Constructive Terminations. If your employment with the
Coach Companies is terminated and you are eligible to receive severance benefits
under any written severance plan of the Coach Companies (collectively, a
“Severance Event Termination”), this Option will continue to vest during your
severance period as defined in your severance agreement, and the last day on
which this Option may be exercised is the earlier of (i) the Expiration Date, or
(ii) ninety (90) days after the last day of your severance period; provided,
that if your employment with the Coach Companies is terminated due to poor
performance, as determined in the sole discretion of the Committee, the portion
of this Option that has not yet vested on the date your employment terminates
will be forfeited and the last day on which the vested portion of this Option
may be exercised is the earlier of (i) the Expiration Date, or (ii) the last day
of your severance period.
(b)    Voluntary Termination and Non-Severance Event Termination. If your
employment terminates (i) for reasons other than your death, permanent and total
disability, or retirement (as described in section 5) and (ii) such termination
is not a Constructive Termination or a Severance Event Termination (i.e., you
voluntarily terminate your employment with the Coach Companies or your
employment is terminated by Coach and you are not eligible for severance pay
under the Company’s written severance plans), then the portion of this Option
that has not yet vested on the date your employment terminates will be forfeited
and the vested portion of this Option shall terminate ninety (90) days following
the date of your termination of employment; provided, that if your termination
by the Company is for Cause, then this Option shall terminate on the date your
employment terminates. For purposes of this Agreement, “Cause” shall mean fraud,
misappropriation, embezzlement or other act of material misconduct against the
Coach Companies; substantial and willful failure to render services in
accordance with the terms of your duties as an employee, provided that (A) a
demand for performance of services had been delivered to you at least thirty
(30) days prior to your termination identifying the manner in which you have
failed to perform and (B) thereafter you fail to remedy such failure to perform;
conviction of or plea of guilty or nolo contendere to a felony; or violation of
any business standards established by the Company.
7.    Exercise. This Option may be exercised (subject to the restrictions
contained in this Agreement) in whole or in part for the number of Option Shares
specified in a verbal or written notice that is delivered to the Company or its
designated agent and is accompanied by full payment

Page 2 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

of the Exercise Price for such number of Option Shares in cash. Subject to
Section 1 above, this Option will be considered exercised on the date on which
(a) your verbal or written notice of exercise and (b) your payment of the
Exercise Price, have both been received by the Company or its designated agent.
In addition, if you are an international optionee, you are subject to the
additional terms shown on Annex B.
8.    Forfeiture.


(a)    Notwithstanding anything contained in this Agreement to the contrary, if
your employment with the with the Coach Companies is terminated for Cause or (a
“Termination for Cause”), (ii) if you elect to terminate your employment with
the Coach Companies (including in the event of your Retirement) and you do not
provide the Coach Companies with the Required Notice applicable to your level
(“Termination without Notice”), or (iii) if you engage in any activity inimical,
contrary or harmful to the interests of the Coach Companies during your
employment with the Coach Companies or at any time during the period ending one
(1) year after your employment with the Coach Companies terminates, including
but not limited to: (A) violating any of the Restrictive Covenants (as defined
below), (B) violating any business standards established by the Company, or (C)
participating in any activity not approved by the Board of Directors which is
reasonably likely to contribute to or result in a Change in Control, as defined
in Article 2 of the Stock Incentive Plan (such activities to be collectively
referred to as “Wrongful Conduct”) then (x) this Option, to the extent it
remains unexercised, shall terminate automatically on the date on which you
first engaged in such Wrongful Conduct or the date of your Termination for Cause
or Termination without Notice, whichever is applicable, and (y) you shall pay to
the Company in cash any Financial Gain (as defined below) you realize from
exercising all or a portion of this Option within the twelve (12) month period
(if your role is at the Corporate level of Vice President or higher) or six (6)
month period (if your role is below the Corporate level of Vice President)
immediately preceding the date on which you first engaged in such Wrongful
Conduct or the date of your Termination for Cause or Termination without Notice.
For the two (2) year period following a Change of Control, as defined in the
Plan, items (A), and (B) shall not constitute Wrongful Conduct.


(b)    For purposes of this section, “Financial Gain” shall equal, on each date
of exercise during the twelve (12) month period (if your role is at the
Corporate level of Vice President or higher) or six (6) month period (if your
role is below the Corporate level of Vice President) immediately preceding such
Wrongful Conduct or termination, the difference between the fair market value of
the Common Stock on the date of exercise and the Exercise Price, multiplied by
the number of Option Shares Common Stock purchased pursuant to the exercise
(without reduction for any Option Shares of Common Stock surrendered or attested
to); and (b) “Required Notice” means advance written notice of your intent to
terminate your employment with the Coach Companies, delivered not less than (A)
twelve (12) weeks before your last day of employment if you are then a member of
the Coach Operating Group, (B) six (6) weeks before your last day of employment
if you are then a Senior Vice President, or (C) four (4) weeks before your last
day of employment if you are then a Vice President (there is no Required Notice
applicable if you are below the level of Vice President).
(c)    For purposes of this Agreement, “Restrictive Covenants” shall mean your
agreement not to (i) compete directly or indirectly (either as owner, employee
or agent of a Competitive Business (as defined below)) with any of the
businesses of the Coach Companies, (ii) make, directly or indirectly, a five
percent (5%) or more investment in a Competitive Business, or any new luxury

Page 3 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

accessories business that competes directly with the existing or planned product
lines of the Coach Companies, (iii) solicit any present or future employees or
customers of the Coach Companies to terminate such employment or business
relationship(s) with the Coach Companies, in the case of each of (i), (ii) and
(iii), at any time during your employment with the Coach Companies or at any
time during the period ending one (1) year after your employment with the Coach
Companies terminates, or (iv) disclose or misuse any confidential information
regarding the Coach Companies at any time. You acknowledge and agree that the
Company is granting you the Award in consideration of your agreement to be bound
by the Restrictive Covenants. Accordingly, if you breach any of the Restrictive
Covenants, in addition to the forfeiture and claw-back consequences described in
Section 8(a), the Company shall be entitled to recover any damages incurred as a
result of such breach. You further acknowledge and agree that the Coach
Companies would be irreparably harmed by any breach of the Restrictive Covenants
and that money damages would be an inadequate remedy for any such breach and,
accordingly, in the event of your breach or threatened breach of any of the
Restrictive Covenants, the Company may, in addition to any money damages or
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the Restrictive Covenants. For the
avoidance of doubt, the remedies in law and in equity for any breach of the
Restrictive Covenants set forth in this Section 8(c) are in addition to, and
cumulative of, the claw-back and forfeiture provisions set forth in Section
8(a).
(d)    For purposes of this Agreement, “Competitive Business” shall mean any
entity (including its subsidiaries, parent entities and other affiliates) that,
as of the date of this Agreement, the Committee has designated in its sole
discretion as an entity that competes with any of the businesses of the Coach
Companies; provided, that (i) the list of Competitive Businesses shall not
exceed the total number of entities shown below for the region in which your
employment is based (ii) such entities are the same entities used for any list
of competitive entities for any other arrangement with an executive of the
Company, and (iii) you will only be restricted from those entities on the list
as of the date of the termination of your employment with the Coach Companies. A
current list of Competitive Businesses, including any changes made to the list
by the Committee, shall be maintained on the Company intranet. Each entity
included in the list of entities designated as Competitive Businesses at any
given time shall include any and all subsidiaries, parent entities and other
affiliates of such entity.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of this Agreement for Company Employees
employed by the Company’s North American entities or Global Operations division
(regardless of the employee’s geographic place of work or residence) excluding
those described in the paragraph below: Burberry Group PLC; Diane von
Furstenberg Studio, L.P.; Cole Haan LLC; Fast Retailing Co., Ltd.; The Gap,
Inc.; Kering; J. Crew Group, Inc.; Fung Group; L Brands, Inc.; Kate Spade and
Company; LVMH Moet Hennessy Louis Vuitton SA; Michael Kors Holdings Limited; PVH
Corp.; Rag & Bone; Ralph Lauren Corporation; Prada, S.p.A.; Proenza Schouler;
Tory Burch LLC; Tumi Holdings, Inc.; and V.F. Corporation.
The following entities, together with their respective subsidiaries, parent
entities and other affiliates, have been designated by the Committee as
Competitive Businesses as of the date of this Agreement for Company employees
employed by the retail businesses operated by the Company (either directly or in
a joint venture) outside of North America (regardless of the employee’s
geographic place of work or residence): adidas AG; Burberry Group PLC; Chanel
S.A.; Cole Haan LLC; Club 21 Pte Ltd; Fast Retailing Co., Ltd; Salvatore
Ferragamo S.p.A.; Furla S.p.A.; The Gap,

Page 4 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

Inc.; Kering; H & M Hennes & Mauritz AB; Hermes International SA; Kate Spade and
Company; LVMH Moet Hennessy Louis Vuitton SA; Michael Kors Holdings Limited; PVH
Corp.; Ralph Lauren Corporation; Prada, S.p.A.; Compagnie Financiere Richemont
SA; Tod’s S.p.A.; Tory Burch LLC; Industria de Diseño Textil, S.A.
By accepting this Option, you consent to and authorize the Coach Companies to
deduct from any amounts payable by the Coach Companies to you any amounts you
owe to the Company under this section. This right of set-off is in addition to
any other remedies the Company may have against you for your breach of this
Agreement. Your obligations under this section shall be cumulative (but not
duplicative) of any similar obligations you have under this Agreement or
pursuant to any other agreement with the Company.
9.    Rights as a Stockholder. You will have no right as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you.
10.    Options Not Transferable. This Option will not be assignable or
transferable by you, other than by a qualified domestic relations order or by
will or by the laws of descent and distribution, and will be exercisable during
your lifetime only by you (or your legal guardian or personal representative).
If this Option remains exercisable after your death, subject to sections 1, 5
and 7 above, it may be exercised by the personal representative of your estate
or by any person who acquires the right to exercise such Option by bequest,
inheritance or otherwise by reason of your death.
11.    Transferability of Option Shares. Option Shares generally are freely
tradable in the United States. However, you may not offer, sell or otherwise
dispose of any Option Shares in a way which would: (a) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing or (b) violate or cause the Company to violate the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions required by law on Common
Stock received by you pursuant to this Option.
12.    Conformity with the Plan. This Option is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement and the Plan.
13.    Nature of Grant.
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;

Page 5 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

(d)    your participation in the Plan is voluntary;
(e)    the Option and the underlying Option Shares are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company or to your actual employer, and are outside the scope of your
employment contract, if any;
(f)    the Option and the underlying Option Shares and the income and value of
same, are not intended to replace any pension rights or compensation;
(g)    the Option and the underlying Option Shares and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or your actual employer;
(h)    the grant of the Option and your participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any other Affiliate, and
shall not interfere with the ability of the Company, the Employer or any other
Affiliate, as applicable, to terminate your employment or service relationship
(if any);
(i)    the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty;
(j)    if the underlying Option Shares do not increase in value, the Option will
have no value;
(k)    if you exercise your Option and obtain Option Shares, the value of such
Option Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;
(l)    in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Option Shares purchased through exercise forfeiture of
the Option resulting from the termination of your employment by the Company or
your actual employer or continuous service (for any reason whatsoever and,
whether or not later found to be invalid or in breach of local labor laws) and
you irrevocably release the Company and your actual employer applicable labor
laws or the terms of your employment or service agreement, if any), and in
consideration of the grant of the Option to which you are otherwise not
entitled, you irrevocably agree never to institute any claim against the
Company, the Employer or any other Affiliate, waive your ability, if any, to
bring any such claim, and release the Company, the Employer and its other
Affiliates from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found allowed by a court of competent jurisdiction
to have arisen, then, by signing this Agreement and/or accepting the Option
participating in the Plan, you shall be deemed irrevocably to have waived your
entitlement to pursue agreed not to pursue such claim and agree to execute any
and all documents necessary to request dismissal or withdrawal of such claim;



Page 6 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

(m)    except as may be determined by the Administrator pursuant to Section 6.4
of the authority delegated to him under the Plan and as otherwise provided in
Sections 5 and 6, above, in the event of the termination of your employment or
continuous service (whether or not later found to be invalid or in breach of
applicable labor laws or the terms of your employment or service agreement, if
any), (i) your right to receive the Option and vest in the Option under the
Plan, if any, will terminate effective as of the date you are no longer actively
employed or providing services and will not be extended by any notice period
mandated under local law applicable labor laws (e.g., active employment or
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated pursuant to local law); furthermore, in the
event of termination of employment (whether or not later found to be invalid or
in breach of applicable labor laws or the terms of your employment or service
agreement, if any),; and (ii) your right to exercise the Option after
termination of employment, if any, will be measured by the date of termination
of your active employment or continuous service and will not be extended by any
notice period mandated under local law applicable labor laws; the Administrator
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of your Option grant (including whether you may still be
considered to be providing services while on a leave of absence);


(n)    the Option and the benefits under the Plan , if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability;
(o)    neither the Company, the Employer nor any other Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to you pursuant to the settlement of the Option or the subsequent sale of
any Option Shares acquired upon exercise;


(p)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying Option Shares; and
(q)    you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

Page 7 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

14.     Withholding. Regardless of any action the Company and/or your employer
(the “Employer”) take with respect to any or all income tax (including U.S.
federal, state and local tax and/or non-U.S. tax), social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items is and remains the your
responsibility and may exceed the amount actually withheld by the Company or the
Employer. You further acknowledge that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including the grant, vesting
or exercise of the Options, the subsequent sale of any Option Shares acquired at
exercise and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you have become subject to tax in more
than one jurisdiction between the Award Date and the date of any relevant
taxable or tax withholding event, you acknowledge that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, you shall pay or make
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard you authorize the Company and/or the Employer,
or their respective agents, to withhold all applicable Tax-Related Items from
any wages or other cash compensation paid to you by the Company and/or the
Employer. Alternatively, or in addition, if permissible under local law, you
authorize the Company and/or the Employer or their respective agents, at their
discretion and pursuant to such procedures as it may specify from time to time,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding otherwise deliverable Option
Shares; or (ii) withholding from the proceeds of the sale of Option Shares
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf and at your direction
pursuant to this authorization). To avoid negative accounting treatment, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates. If
the obligation for Tax-Related Items is satisfied by withholding a number of
Option Shares as described herein, for tax purposes, you are deemed to have been
issued the full number of Option Shares subject to the portion of the Option
exercised, notwithstanding that a number of the Option Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of your participation in the Plan. You shall pay to the Company and/or
the Employer any amount of Tax-Related Items that the Company and/or the
Employer may be required to withhold as a result of your participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Option Shares or the proceeds of the sale of
Option Shares if you fail to comply with your obligations in connection with the
Tax-Related Items.
15. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your Data (as
defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone

Page 8 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

number, date of birth, social security or insurance number or other
identification number, salary, nationality, and job title, any Common Stock or
directorships held in the Company, and details of the Option or any other option
or other entitlement to Option Shares, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the purpose of implementing,
administering and managing the Plan. You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in your country or
elsewhere, including outside the European Economic Area, and that the
recipients’ country may have different data privacy laws and protections than
your country. You authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Option Shares acquired
upon exercise of the Option.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You understand that Data shall be held as long as is reasonably
necessary to implement, administer and manage your participation in the Plan,
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing your consent is that the
Company would not be able to grant you Options or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing such consent may affect your ability to participate in the Plan. In
addition, you understand that the Company and its Subsidiaries have separately
implemented procedures for the handling of Data which the Company believes
permits the Company to use the Data in the manner set forth above
notwithstanding your withdrawal of such consent. For more information on the
consequences of refusal to consent or withdrawal of consent, you understand that
you may contact your local human resources representative.    
16.    Miscellaneous.
(a)    Amendment or Modifications. The grant of this Option is documented by the
minutes of the Committee, which records are the final determinant of the number
of Option Shares granted and the conditions of this grant. The Committee may
amend or modify this Option in any manner to the extent that the Committee would
have had the authority under the Plan initially to grant such Option, provided
that no such amendment or modification shall directly or indirectly impair or
otherwise adversely affect your rights under this Agreement without your
consent. Except as in accordance with the two immediately preceding sentences,
this Agreement may be amended, modified or supplemented only by an instrument in
writing signed by both parties hereto.
(b)    Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State

Page 9 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

of New York, including matters of validity, construction and interpretation. You
and the Company agree that all claims in respect of any action or proceeding
arising out of or relating to this Agreement shall be heard or determined in any
state or federal court sitting in New York, New York and you and the Company
agree to submit to the jurisdiction of such courts, to bring all such actions or
proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.
Furthermore, you agree to reimburse the Company for any and all reasonable
attorney’s fees and expenses related to the enforcement of this Agreement.
(c)    Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
(d)    Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
(e)    Forfeiture if Not Accepted. This Company’s grant to you of these Options
is conditioned upon your acceptance of the terms of this Agreement. If you do
not accept this Agreement (by returning a signed copy of this Agreement to the
Coach Human Resources Department or by electronically accepting it online, as
applicable) prior to the first anniversary of the Award Date, then the Company
shall have the right to terminate this Agreement and cancel the Options without
further notice to you.
(f)    Language: If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
(g)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


17.    Annexes. Notwithstanding any provisions in this Agreement, the Option
grant shall be subject to any special terms and conditions as set forth in any
annex to this Agreement. Moreover, if you relocate to one of the countries
included Annex B, the special terms and conditions for such country will apply
to you, to the extent the Company determines that the application of such terms
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Annexes constitute part of this Agreement.
18.    Imposition of Other Requirements: The Company reserves the right to
impose other requirements on your participation in the Plan, on the Option and
on any Option Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable to comply with local law or facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

Page 10 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

19.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Option Shares or rights to shares (e.g., Options) under the Plan during
such times as you are considered to have “inside information” regarding the
Company (as defined by the laws in your country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.


20.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Holder.

Page 11 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]



In witness whereof, the parties hereto have executed and delivered this
agreement.
COACH, INC.
[exhibit1021image1.gif]
Sarah Dunn
Global Human Resources Officer



--------------------------------------------------------------------------------

Date: GRANT DATE


I acknowledge that I have read and understand the terms and conditions of this
Agreement and of the Plan and I agree to be bound thereto.
OPTIONEE:
__________________________________
NAME
Date: _____________________________



Page 12 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]



ANNEX A
DEFINITION OF “CHANGE IN CONTROL”


A “Change in Control” shall occur upon any of the following events:
(i)    A “Person” (which term, for purposes of this section, shall have the
meaning it has when it is used in Section 13(d) of the Exchange Act, but shall
not include the Company, any underwriter temporarily holding securities pursuant
to an offering of such securities, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Voting Stock of the
Company) is or becomes the Beneficial Owner (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of voting stock
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or
(ii)    The Company consummates a reorganization, merger or consolidation of the
Company or the Company sells, or otherwise disposes of, all or substantially all
of the Company’s property and assets, or the stockholders of the Company approve
a liquidation or dissolution of the Company (other than a reorganization,
merger, consolidation or sale which would result in all or substantially all of
the beneficial owners of the voting stock of the Company outstanding immediately
prior thereto continuing to beneficially own, directly or indirectly (either by
remaining outstanding or by being converted into voting securities of the
resulting entity), more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such entity resulting from the
transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
property or assets, directly or indirectly) outstanding immediately after such
transaction in substantially the same proportions relative to each other as
their ownership immediately prior to such transaction); or
(iii)    During any period of 12 consecutive months, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in paragraphs “i"
or “ii” above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Directors then still in office who either were Directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof.









Page 13 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

ANNEX B
COUNTRY-SPECIFIC PROVISIONS
(International Optionees)


This Annex includes additional terms and conditions that govern your Option
grant if you reside in one of the countries listed herein. Capitalized terms
used but not defined herein shall have the same meanings ascribed to them in the
Agreement or the Plan.
This Annex may also include information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control and other
laws concerning options in effect as of August 2014. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that you not
rely on the information noted herein as the only source of information relating
to the consequences of your participation in the Plan as the information may be
out of date at the time you exericse your Option or sell Option Shares acquired
under the Plan.
In addition, this Annex is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company is not in a position to assure you of any particular result.
Accordingly, you are strongly advised to seek appropriate professional advice as
to how the relevant laws in your country apply to your specific situation.
If you reside in a country but are considered a citizen or resident of another
country for purposes of the country in which you reside, the information
contained in this Annex may not be applicable.
CANADA


Nature of Grant. The following provision replaces Section 13(m) of the Grant
Agreement:


(m)    except as may be determined by the Administrator pursuant to the
authority delegated to him under the Plan and as otherwise provided in Sections
5 and 6, above, in the event of the termination of your employment or continuous
service (whether or not later found to be invalid or in breach of applicable
labor laws or the terms of your employment or service agreement, if any), your
right to vest in the Option under the Plan (if any) will terminate effective as
of, and your right to exercise the Option after termination of employment (if
any) will be measured by, the earlier of (i) the date upon which your employment
or continuous service is terminated by the Company or your actual employer; (ii)
the date upon which you receive written notice of termination of your employment
or continuous service from the Company or your actual employer; or (iii) the
date upon which you are no longer actively employed or providing services to the
Company or your actual employer, and in all cases will not be extended by any
notice period mandated under local law (e.g., active employment or service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated pursuant to applicable labor laws or the terms of your
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of your Option grant (including whether you may still be considered to
be providing services while on a leave of absence).

Page 14 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]



Data Privacy. This provision supplements Section 15 of the Grant Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Affiliates and the administrator of the Plan to
disclose and discuss the Plan with their advisors. You further authorize your
employer to record such information and to keep such information in your
employee file.


Consent to Receive Information in English. The following provisions will apply
if you are a resident of Quebec:


The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.


Securities Law Information. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the sale of Shares acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).


Foreign Asset/Account Reporting Information. Foreign property (including Shares)
held by Canadian residents must be reported annually on Form T1135 (Foreign
Income Verification Statement) if the total value of such foreign property
exceeds C$100,000 at any time during the year. It is not certain if outstanding
Options constitute foreign property that needs to be reported on Form T1135. The
form must be filed by April 30th of the following year. You should consult with
your personal tax advisor to determine if the reporting obligation applies to
your personal situation.


CHINA
Manner of Exercise. This provision supplements Section 7 of the Grant Agreement
and is applicable to you if you are a PRC national residing in China, unless
otherwise determined by the Company or required by SAFE:


Due to regulatory requirements, you will be required to exercise the Option
using the (cashless) “exercise and sell” method. To complete a (cashless)
“exercise and sell” transaction, you consent and agree to: (i) sell all of the
Option Shares issued upon exercise; (ii) use the proceeds to pay the Option
Price and brokerage fees; and (iii) remit the balance of proceeds in U.S.
denominated cash to the designated Company sponsored bank account that has been
authorized for use by the appropriate State Administration of Foreign Exchange.
You further agree (i) that the Company will advise you within a reasonable time
of the arrival of proceeds to the bank account after exercise, and the Company
will advise you of the taxes that are due on the proceeds, (ii) that the Company
will initially instruct the bank to issue 50% of the proceeds to you, (iii) you
then will remit to the Company the entire tax payment calculated by Company in
local currency (RMB) and the Company will (iv) subsequently remit this amount to
the appropriate tax authorities on your behalf; the

Page 15 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

Company will then (v) authorize the designated bank to release the remaining
balance to the proceeds to you. You acknowledge that the amount of Tax
calculated by the Company is an estimate, and you may be liable for additional
taxes on the proceeds. You agree to bear any currency fluctuation risk between
the time the Option Shares are sold and the time the sale proceeds are
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company in the future in order to facilitate compliance
with exchange control requirements in China.
Exchange Control Restrictions. The following provision applies to you if you are
a PRC national residing in China, unless otherwise determined by the Company or
required by SAFE:


You understand and agree that, due to exchange control laws in China, you must
immediately repatriate the proceeds from the cashless exercise to China. You
further understand that such repatriation of the proceeds may be effected
through a special exchange control account established by the Company or an
Affiliate, and you hereby consent and agree that the proceeds from the cashless
exercise may be transferred to such special account prior to being delivered to
you. The Company is under no obligation to secure any exchange conversion rate.
HONG KONG


Sale of Shares. In the event the Option vests within six months of the Grant
Date, you agree that you will not dispose of the Option Shares acquired prior to
the six-month anniversary of the Grant Date.


Securities Law Notification. WARNING: The Option and the Option Shares issued
upon exercise do not constitute a public offering of securities under Hong Kong
law and are available only to certain Eligible Individuals. The Agreement, the
Plan and other incidental communication materials distributed in connection with
the Option have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. In addition, the documents have
not been reviewed by any regulatory authority in Hong Kong. The Option is
intended only for the personal use of each Holder, and may not be distributed to
any other person. If you are in any doubt about any of the contents of the
Agreement or the Plan, you should obtain independent professional advice.


ITALY


Data Privacy. This provision replaces Section 15 of the Grant Agreement:


You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your Data (as defined below) by and
among, as necessary and applicable, the Employer, the Company and its Affiliates
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and job title, any Common
Stock or directorships held in the Company, and details of the Option or any
other option or other entitlement to Option Shares awarded,

Page 16 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

canceled, vested, unvested or outstanding in your favor (“Data”), for the
purpose of implementing, administering and managing the Plan.


You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your denial to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Coach, Inc. with registered offices at 516 West 34th Street, New
York, New York, 10001, U.S.A., and, pursuant to Legislative Decree no. 196/2003,
its representative in Italy is Coach Italy S.r.l., 516 W. 34th Street, NY, NY,
USA.


You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You further understand that the Company and/or any
Affiliate will transfer Data among themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or any Affiliate may further transfer Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer of such Data to a broker or other
third party with whom you may elect to deposit any Option Shares acquired upon
exercise of the Option. Such recipients may receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing Participant’s participation in the Plan. You
understand that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require you consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update,
correct or stop, for legitimate reason, the Data processing. Furthermore, you
are aware that Data will not be used for direct marketing purposes. In addition,
Data provided can be reviewed and questions or complaints can be addressed by
contacting your local human resources representative.


Plan Document Acknowledgment. In accepting the Option grant, you acknowledge
that you have received a copy of the Plan and the Agreement and reviewed the
Plan and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.



Page 17 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

You further acknowledge that you have read and specifically and expressly
approve the following sections of the Grant Agreement: Section 13. Nature of
Grant; Section 14. Withholding; Section 16(b). Governing Law; Section 16(d).
Severability; Section 16(f). Language; Section 16(g). Electronic Delivery and
Acceptance; Section 18. Imposition of Other Requirements; and the Data Privacy
section above.


Foreign Asset/Account Reporting Information. If you are an Italian resident and
at any time during the fiscal year hold investments or financial assets outside
of Italy (e.g., cash, Shares) which may generate income taxable in Italy (or if
you are the beneficial owner of such an investment or asset, even if you do not
directly hold the investment or asset under Italian money laundering
provisions), you are required to report such investments or assets on your
annual tax return for such fiscal year (on UNICO Form, RW Schedule) or on a
special form if you are not required to file a tax return.


Foreign Asset Tax Information. The value of financial assets held outside of
Italy by individuals resident of Italy is subject to a foreign asset tax.
Beginning 2014, such tax is levied at an annual rate of 2 per thousand (0.2%). 
The taxable amount will be the fair market value of the financial assets
(including Shares) assessed at the end of the calendar year.


JAPAN


Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside of Japan (including shares acquired under the Plan as
of December 31), to the extent such assets have a total net fair market value
exceeding ¥50,000,000. Such report will be due by March 15 of the following
year. You should consult with his or her personal tax advisor to determine if
the reporting obligation applies to your personal situation.


KOREA


Exchange Control Information. Exchange control laws require Korean residents who
realize US$500,000 or more from the sale of shares (including Option Shares) or
the receipt of dividends in a single transaction to repatriate the sale proceeds
back to Korea within eighteen months of the sale/receipt.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).  You should consult with your personal tax advisor
to determine any personal reporting obligations.


LUXEMBOURG


There are no country-specific provisions.


MALAYSIA


Data Privacy. The following provisions replace Section 15 of the Grant
Agreement:





Page 18 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in the Agreement and any other Option documentation by and among, as
applicable, the Company, the Employer and any other Affiliate or any third
parties authorized by same in assisting in the implementation, administration
and management of your participation in the Plan. 
Anda dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi anda seperti yang dinyatakan dalam Perjanjian ini dan
apa-apa dokumentasi Opsyen oleh dan di antara, sebagaimana yang berkenaan,
Syarikat, Majikan dan Syarikat Sekutu lain atau mana-mana pihak ketiga yang
diberi kuasa oleh yang sama untuk membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan anda dalam Pelan tersebut.
You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of your participation in the Plan, details of
all Options or any other entitlement to shares of stock awarded, cancelled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa syer dalam saham atau jawatan pengarah yang
dipegang dalam Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan
tersebut, butir-butir semua Opsyen atau apa-apa hak lain untuk syer dalam saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah anda (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.
You also authorize any transfer of Data, as may be required, to a
Company-designated Plan broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan and/or with whom
any Option Shares acquired upon exercise of the Option are deposited.  You
acknowledge that these recipients may be located in your country or elsewhere,
and that the recipient’s country (e.g., the United States) may have different
data privacy laws and protections to your country, which may not give the same
level of protection to Data.  You authorize the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing your
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan.
 
Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada broker Pelan yang ditetapkan oleh Syarikat, atau pembekal
perkhidmatan pelan saham lain sebagaimana yang dipilih oleh Syarikat pada masa
depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan pengurusan
Pelan tersebut dan/atau dengan sesiapa yang mendepositkan Opsyen Saham yang
diperolehi melalui pelaksanaan Opsyen. Anda mengakui bahawa penerima-penerima
ini mungkin berada di negara anda atau di tempat lain, dan bahawa negara
penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi
data dan perlindungan yang berbeza daripada negara anda, yang mungkin tidak
boleh memberi tahap perlindungan yang sama kepada Data. Anda memberi kuasa
kepada Syarikat, pembekal perkhidmatan pelan saham dan mana-mana penerima lain
yang mungkin membantu Syarikat (masa sekarang atau pada masa depan) untuk
melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam Pelan tersebut
untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam
bentuk elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan tersebut.


Page 19 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case,
without cost, by contacting in writing your local human resources
representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consent, your employment status and career with the Employer will
not be adversely affected; the only adverse consequence of refusing or
withdrawing the consent is that the Company would not be able to grant future
Options or other equity awards to you or administer or maintain such awards. 
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of the refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
Anda memahami bahawa anda boleh meminta senarai nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatan anda. Anda faham
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan tersebut. Anda memahami
bahawa anda boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan
mengenai penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan
dilaksanakan ke atas Data atau menolak atau menarik balik persetujuan dalam ini,
dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber
manusia tempatan anda. Selanjutnya, anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela. Jika anda tidak bersetuju, atau jika anda
kemudian membatalkan persetujuan anda, status pekerjaan atau perkhidmatan dan
kerjaya anda dengan Majikan tidak akan terjejas; satunya akibat buruk jika anda
tidak bersetuju atau menarik balik persetujuan anda adalah bahawa Syarikat tidak
akan dapat memberikan Opsyen pada masa depan atau anugerah ekuiti lain kepada
anda atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, anda memahami
bahawa keengganan atau penarikan balik persetujuan anda boleh menjejaskan
keupayaan anda untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganan anda untuk memberikan keizinan atau penarikan
balik keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan anda.



Director Notification Obligation. If you are a director of the Company’s
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act. Among these requirements is an obligation to notify
the Malaysian Affiliate in writing when you receive or dispose of an interest
(e.g., an Option, Option Shares) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.


SINGAPORE
Securities Law Information. The grant of the Option is being made in reliance on
Section 273(1)(f) of the Securities and Futures Act (Cap. 289) (“SFA”), under
which it is exempt from the prospectus and registration requirements under the
SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. You should note that the Option is subject to
Section 257 of the SFA and Participant will not be able to make (i) any
subsequent sale of the shares in Singapore or (ii) any offer of such subsequent
sale of the shares subject to the Option in Singapore, unless such sale or offer
in is made pursuant to the exemptions under Part XIII Division (1) Subdivision
(4) (other than Section 280) of the SFA (Chapter 289, 2006 Ed.).



Page 20 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

Director Notification Obligation. If you are a director, associate director or
shadow director of a Singapore Affiliate of the Company, you are subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singaporean Affiliate in writing
when you receive an interest (e.g., Options, Option Shares) in the Company or
any related companies. Please contact the Company to obtain a copy of the
notification form. In addition, you must notify the Singapore Affiliate when you
sell Option Shares of Company or any related company (including when you sell
Option Shares acquired through exercise of your Option). These notifications
must be made within two (2) days of acquiring or disposing of any interest in
the Company or any related company. In addition, a notification must be made of
your interests in the Company or any related company within two (2) days of
becoming a director.
If you are a director, associate director or shadow director, you are advised to
seek appropriate professional advice as to your reporting obligations under the
Singapore Companies Act.


UNITED KINGDOM


Disapplication of Retirement Provisions in Section 5 of this Agreement
The provisions set forth in Section 5 of this Agreement regarding continued
vesting and the right to exercise your Option following termination of
employment with the Coach Companies due to Retirement do not apply to
Participants in the United Kingdom. In the event of such termination, the
provisions set forth in Section 6(b) regarding voluntary termination of
employment shall govern.
Withholding Taxes
Regardless of any action the Company or an Affiliate which is your employer (the
“Employer”) takes with respect to any or all income tax, social insurance and
National Insurance Contributions ("NICs") payroll tax, payment on account or
other tax-related items related to your participation in the Plan and legally
payable by you (together, “Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of the Option; and (b) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate your liability for such Tax-Related Items or to achieve any particular
tax result. Further, if you have become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, you acknowledge that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion and pursuant to
such procedures as the Company may specify from time to time, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (a) withholding from any wages or other cash compensation paid to you
by the Company and/or the Employer; (b) withholding from the proceeds of the
sale of Option Shares acquired upon exercise

Page 21 of 22



--------------------------------------------------------------------------------

[exhibit1021image2.jpg]

of the Option; (c) arranging for the sale of a whole number of Option Shares
otherwise deliverable to you (on your behalf pursuant to this authorization);
and/or (d) withholding a whole number of otherwise deliverable Option Shares.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. You shall pay to the Company
and/or the Employer any amount of Tax-Related Items that the Company and/or the
Employer may be required to withhold as a result of your participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to honor the exercise if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this paragraph.
If payment or withholding of income tax is not made within ninety (90) days of
the end of the U.K. tax year in which the event giving rise to the income tax
occurs, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by you to your Employer,
effective on the Due Date. You agree that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue & Customs (“HMRC”), it will
be immediately due and repayable, and the Company or your Employer may recover
it at any time thereafter by any of the means set forth in this Annex.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan from the Company
to cover the income tax. In the event that you are a director or executive
officer and income tax is not collected from or paid by you by the Due Date, the
amount of any uncollected income tax may constitute a benefit to you on which
additional income tax and NICs may be payable. You understand that you will be
responsible for reporting any income tax and NICs due on this additional benefit
directly to HMRC under the self-assessment regime.




Joint Election for Transfer of the Employer’s Secondary Class 1 NICs Liability
As a condition of participation in the Plan and the exercise of your Options,
you agree to accept any liability for secondary Class 1 NICs which may be
payable by the Company and/or the Employer in connection with the Options and
any event giving rise to Tax-Related Items (the “Employer NICs”). Without
prejudice to the foregoing, you agree to execute a joint election with the
Company, the form of such joint election being formally approved by HMRC (the
“Joint Election”), in the form set forth in Exhibit A to this Appendix, and any
other required consent or election. You further agree to execute such other
joint elections as may be required between you and any successor to the Company
and/or the Employer. You further agree that the Company and/or the Employer may
collect the Employer NICs from you by any of the means set forth in this
Appendix.


If you do not enter into a Joint Election prior to exercise of your Options, you
will not be entitled to exercise your Options unless and until you enter into a
Joint Election and no Option Shares will be issued to you under the Plan,
without any liability to the Company and/or the Employer.



Page 22 of 22

